DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a vehicular far infrared camera system that is capable of determining a distance of an object using an energy range and a relative temperature range of the object, wherein the energy range is determined based on the classification of the object detected in FIR images, and the absolute temperature range is determined based on the relative temperature range. 

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALBERT KIR/Primary Examiner, Art Unit 2485